
	
		II
		110th CONGRESS
		2d Session
		S. 3080
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2008
			Mrs. Feinstein (for
			 herself, Mr. Gregg,
			 Ms. Cantwell, Mr. Allard, and Ms.
			 Collins) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To ensure parity between the temporary duty imposed on
		  ethanol and tax credits provided on ethanol.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Imported Ethanol Parity
			 Act.
		2.FindingsCongress finds the following:
			(1)On May 6, 2006,
			 the Chairman of the Finance Committee of the Senate stated on the Senate floor
			 that, the United States tariff on ethanol operates as an offset to an
			 excise tax credit that applies to both domestically produced and imported
			 ethanol..
			(2)On May 9, 2006,
			 the Renewable Fuels Association stated: the secondary tariff exists as
			 an offset to the tax incentive gasoline refiners receive for every gallon of
			 ethanol they blend, regardless of the ethanol’s origin.. In May 2008,
			 the Renewable Fuels Association’s Executive Director asserted that The
			 tariff is there not so much to protect the industry but the United States
			 taxpayer..
			(3)In a letter to
			 Congress dated June 20, 2007, the American Coalition for Ethanol, the American
			 Farm Bureau Federation, the National Corn Growers Association, the National
			 Council of Farmer Cooperatives, the National Sorghum Producers, and the
			 Renewable Fuels Association stated that the (blender) tax credit is
			 available to refiners regardless of whether the ethanol blended is imported or
			 domestic. To prevent United States taxpayers from subsidizing foreign ethanol
			 companies, Congress passed an offset to the tax credit that foreign companies
			 pay in the form of a tariff..
			(4)The Food,
			 Conservation, and Energy Act of 2008, as contained in the Conference Report to
			 accompany H.R. 2419 in the 110th Congress, proposes to decrease the excise tax
			 credit for blending ethanol from $0.51 to $0.45 per gallon, but extend the
			 $0.54 per gallon temporary duty on imported ethanol, increasing the competitive
			 disadvantage of ethanol imports in the United States marketplace. The
			 legislation would transform a tariff designed to offset a domestic subsidy into
			 a real import barrier of at least $0.09 per gallon.
			(5)The State of
			 California is adopting a Low Carbon Fuels Standard that requires a reduction in
			 the lifecycle greenhouse gas emissions from transportation fuels, and the
			 Energy Independence and Security Act of 2007 requires the United States to use
			 increasing quantities of advanced biofuels that have lifecycle
			 greenhouse gas emissions that are at least 50 percent less than lifecycle
			 greenhouse gas emissions from gasoline.
			(6)The lifecycle
			 greenhouse gas emissions of ethanol vary depending on production methods and
			 feedstocks. These differences will impact the degree to which ethanol may be
			 used to meet low-carbon fuel requirements under California law
			 and the Energy Independence and Security Act of 2007.
			(7)Sugar cane
			 ethanol plants use biomass from sugar stalks as process energy, resulting in
			 less fossil fuel input compared to current corn-to-ethanol processes.
			(8)The 2007
			 California Energy Commission Report, entitled Full Fuel Cycle
			 Assessment: Well-to-Wheels Energy Inputs, Emissions, and Water Impacts,
			 concluded that the direct lifecycle greenhouse gas emissions of imported sugar
			 based ethanol are 68 percent lower than gasoline, while the direct lifecycle
			 greenhouse gas emissions of corn based ethanol from the Midwest are 15 to 28
			 percent lower than gasoline.
			(9)The cost to ship
			 ethanol by sea from foreign production areas to California is competitive with
			 the cost to ship ethanol by rail from the American Midwest, according to
			 ethanol producers and importers.
			(10)Ethanol
			 production will vary from region to region each year based on crop performance,
			 and a global biofuels marketplace would permit mutually beneficial trade
			 between producing regions capable of stabilizing both fuel and food
			 prices.
			(11)In March 2007,
			 the United States and Brazil entered into a strategic alliance to cooperate on
			 advanced research for biofuels, develop biofuel technology, and expand the
			 production and use of biofuels throughout the Western Hemisphere, especially in
			 the Caribbean and Central America.
			(12)On March 9,
			 2007, President Bush stated it's in the interest of the United States
			 that there be a prosperous neighborhood. And one way to help spread prosperity
			 in Central America is for them to become energy producers..
			(13)According to a
			 February 2008 study by the Massachusetts Institute of Technology, titled
			 Biomass to Ethanol: Potential Production and Environmental
			 Impacts, the current ethanol distribution system in the United States
			 is not capable of efficiently supplying ethanol to the East Coast
			 markets.
			3.Ethanol Tax
			 ParityNot later than 30 days
			 after the date of the enactment of this Act, and semiannually thereafter, the
			 President shall reduce the temporary duty imposed on ethanol under subheading
			 9901.00.50 of the Harmonized Tariff Schedule of the United States by an amount
			 equal to the reduction in any Federal income or excise tax credit under section
			 40(h), 6426(b), or 6427(e)(1) of the Internal Revenue Code of 1986 and take any
			 other action necessary to ensure that the temporary duty imposed on ethanol
			 under such subheading 9901.00.50 is equal to, or lower than, any Federal income
			 or excise tax credit applicable to ethanol under the Internal Revenue Code of
			 1986.
		
